Citation Nr: 1448425	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  13-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Eligibility for non-service-connected (NSC) disability pension, including eligibility for special monthly pension (SMP) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to December 1957. He also had reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 decision by the St. Paul Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied the Veteran's claim for NSC disability pension, finding that he was not eligible for that benefit. The Veteran subsequently indicated that he was also seeking SMP based on the need for aid and attendance. The RO informed the Veteran that, as he was not eligible for pension, he was not eligible for SMP.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's active service, which was entirely within 1957, was not during a period of war.


CONCLUSION OF LAW

In the absence of qualifying service (service during a period of war), the Veteran is not eligible for non-service-connected disability pension, nor for additional pension benefits such as special monthly pension based on the need for aid and attendance. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a claim for NSC disability pension. He subsequently indicated that he was also seeking SMP based on the need for aid and attendance.

VA provides NSC disability pension for veterans who are permanently and totally disabled from NSC disability, and who are veterans of a period of war. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3. A veteran who is entitled to pension will receive an increased rate of pension (SMP) if he is in need of regular aid and attendance. 38 U.S.C.A. § 1521(d). 

VA regulations specify the dates of periods of war of VA benefits purposes. The Korean conflict period of war ends on January 31, 1955. The next period of war, the Vietnam era, begins on February 28, 1961, in the case of a veteran who served in Vietnam, or on August 5, 1964, in other cases. 38 C.F.R. § 3.2(e), (f) (2014). The Veteran's active service in 1957 did not fall during any period of war. Because he is not a veteran of a period of war, he is not eligible for VA NSC disability pension. SMP based on the need for aid and attendance is a benefit added on to NSC disability pension, and is available only to those who are eligible for NSC disability pension. Thus, he also is no eligible for SMP.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that, when a veteran makes a claim upon which relief cannot be granted under existing law, that claim must be denied. Because the law provides for NSC disability pension only for veterans of a period of war, the claim for pension from the Veteran, whose service was not during a period of war, must be denied.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). VA must provide required notice a claimant before the initial unfavorable decision on a claim for VA benefits. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VA is not required, however, to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim, including in cases in which a claimant is ineligible for the benefit sought because of a lack of qualifying service. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d)(1). There is no record that, before the RO denied the Veteran's claim, the RO provided him notice regarding the evidence necessary to substantiate his claim, or provided him assistance in obtaining evidence. The absence of notice and assistance to the Veteran before the denial of his claim does not harm his interests, because his active service was not during a period of war, and therefore does not make him eligible for NSC pension, so there is no reasonable possibility that timely notice and assistance would aid in substantiating the claim. The Board therefore finds it permissible to decide the issue on appeal.


ORDER

Eligibility for non-service-connected disability pension, and for additional pension benefits such as special monthly pension based on the need for aid and attendance, is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


